EXHIBIT 10.12

FIRST AMENDMENT TO THE

WORLD FUEL SERVICES CORPORATION

2008 EXECUTIVE INCENTIVE PLAN

(As amended and restated effective as of January 1, 2008)

THIS AMENDMENT (the “Amendment”), made on this 19th day of December 2008, to the
WORLD FUEL SERVICES CORPORATION 2008 EXECUTIVE INCENTIVE PLAN (the “Plan”), by
World Fuel Services Corporation, a Florida corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company did adopt the Plan, effective as of January 1, 2008, for
the benefit of its eligible Participants so that the Company could motivate and
reward senior executives of the Company by providing such executives with both
annual and long-term incentive compensation which is tied to the achievement of
pre-established and objective performance goals, and to enable such compensation
to qualify as “performance-based compensation” that is exempt from the deduction
limitations imposed by Section 162(m) of the Code; and

WHEREAS, pursuant to Article 6 of the Plan, the Compensation Committee of the
Board of Directors of the Company (the “Board”) reserved the right to amend the
Plan; and

NOW, THEREFORE, the Plan shall be amended as follows, effective as of
December 19, 2008:

 

  1.   Section 5.1 of the Plan is hereby amended in its entirety to read as
follows:

“5.1     Payment and Deferral. Payment of any Award to a Participant shall be
made after written certification by the Committee that the Performance Goal for
the Performance Cycle was achieved, and any other material terms of the
Performance Goal were satisfied, prior to the date on which the payment is
required to be made pursuant to the following sentence. The Award shall be paid
within two and one half (2  1/2) months after the end of the Performance Cycle,
or



--------------------------------------------------------------------------------

by such later date as would not cause the Award to fail to qualify for the
short-term deferral exception to Section 409A set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations. The Committee, in its sole
and absolute discretion, may permit Awards to be deferred by the Participant on
such terms and conditions as may be approved by the Committee, subject to the
provisions of Section 7.11 hereof. Deferred Awards shall bear interest at a
floating rate equal to the “prime” rate, as published in The Wall Street Journal
from time to time, but such rate shall in no event exceed ten percent (10%) per
year.”

 

  2.   Section 5.2 of the Plan is hereby amended in its entirety to read as
follows:

“5.2     Acceleration. If and to the extent that it would not violate
Section 409A of the Code, if a Participant’s death or Disability, a Change of
Control, or another circumstance or event specified by the Committee that does
not cause the Award to be subject to the deduction limitations imposed by
Section 162(m) of the Code (an “Acceleration Event”) occurs before the
Performance Goal applicable to an Award is achieved, the Committee may determine
that, irrespective of whether the Performance Goal is thereafter achieved, the
Participant shall receive a portion of the Award, in an amount to be determined
by the Committee (the “Accelerated Award”). The Committee’s determination under
this Section 5.2 may be made before or after the occurrence of any Acceleration
Event. Any Accelerated Award pursuant to this Section 5.2 shall be paid within
sixty (60) days after the date of the Acceleration Event. If as a result of a
Change of Control or other Acceleration Event a Participant receives an
Accelerated Award pursuant to this Section 5.2 and the Participant remains
employed by the Company after such event, the Participant shall remain eligible
to receive his full Award if the Performance Goal is subsequently achieved, and
subject to the other terms of this Plan and any applicable Award agreement;
provided, that in such event the full Award shall be reduced by the amount of
any Accelerated Award paid to the Participant as a result of the Acceleration
Event.”

 

  3.   In all other respects, the Plan shall remain unchanged by the Amendment.

IN WITNESS WHEREOF, this instrument has been executed on behalf of the Company
on the day and year first above written.

 

WORLD FUEL SERVICES CORPORATION,

a Florida corporation

By:

 

/s/ Ken Bakshi

  Ken Bakshi   Chairman, Compensation Committee